ORDER
The Disciplinary Review Board on December 30, 1998, having filed with the Court its decision concluding that SUSAN DI NICOLA-TAPIA of NORTH BERGEN, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4 (failure to communicate with a client);
And the Board having further recommended that respondent be required to take within one year twelve hours of courses in continuing legal education approved by the Office of Attorney Ethics;
And the Board having further concluded that respondent should be required to reimburse Yolanda Cuadra $245.00 for her expenses incurred due to respondent’s misconduct, and good cause appearing;
It is ORDERED that SUSAN DI NICOLA-TAPIA is hereby reprimanded; and it is further
ORDERED that respondent shall submit proof that within one year of the filing date of this Order she has successfully completed twelve hours of courses in continuing legal education approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent refund the sum of $245.00 to her former client Yolanda Cuadra within one year of the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*182ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.